Citation Nr: 1531112	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for post-traumatic arthritis, residuals of torn right knee anterior cruciate ligament.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, from September
1987 to January 1988, from August 2004 to July 2006, and from February 2009 to
March 2010.

These matters come before the Board of Veterans Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded these matters for further evidentiary development in September 2011 and March 2014, and they are again before the Board.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of an increased initial rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is in favor of finding that the Veteran has a hypertension disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Legal Criteria

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Analysis and Facts

The evidence of record supports that the Veteran has a present hypertension disability and is at least in equipoise as to if that disability was permanently aggravated by service.   

By an October 2011 statement, Veteran has contended that during his deployment, his blood pressure worsened, and his dosage of medication was increased as a result.  He further contends that he continues to take the higher dosage of medication.  The Board finds that the Veteran's statement is supported by the competent medical evidence of record.

In the October 2011 VA examination in regard to hypertension, the examiner noted that in 2004 through 2005, during the Veteran's active service and deployment, the Veteran's blood pressure was elevated.  In September 2005, the Veteran was seen by a VA physician who increased his blood pressure medication (lisinopril) to 40 mg daily.  The October 2011 VA examiner further noted that the Veteran has found it harder to control his hypertension since returning from deployment.  The examiner noted that the Veteran currently takes, in part, 40 mg of lisinopril daily.  The examiner concluded that the Veteran's fluctuation in hypertension during service did not reflect a worsening of the preexisting hypertension, because the average person would need multiple medications and compliance with a low sodium diet to control hypertension, and the Veteran's blood pressure is now under good control with medication.  Notwithstanding the examiner's conclusion, the Board notes that the Veteran's medication was increased during his deployment, and the record reflects that he continues to take the increased dosage.  A February 2011 General Medical Exam notes that the Veteran takes 40 mg of lisinopril daily, which as the October 2011 VA examiner explained was an adjustment made during the Veteran's active service.  

In light of the evidence as so stated, namely the increase of hypertension medication dosage during service which persists after service, as stated by the Veteran and the October 2011 VA examiner, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran's current hypertension was permanently aggravated by his service.  

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

While an additional remand is regrettable, the Board finds that further development is necessary before a decision can be rendered in regard to the Veteran's claim for an increased rating for his right knee disability.

An October 2005 Radiologic Examination Report notes the impression of: "Osteoarthritis of the patellofemoral joint main knee joint and suspiciously in the tibiofibular joint."  A December 2005 treatment note reflects reported joint instability of the tibia/ fibula.  The Board finds a remand further necessary to consider the record and opine as to if, during the pendency of the appeal, the Veteran has suffered from impairment of the tibia and fibula related to his service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected right knee disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the service-connected right knee disability on appeal.  The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The examiner is in particular asked to opine whether the Veteran suffers from, and/or during the pendency of the appeal has suffered from, impairment of the tibia and fibula:

(1)  With nonunion of the tibia and fibula with loose motion requiring brace; and/or

(2)  With malunion of the tibia and fibula with:

(a)  Marked knee or ankle disability; 
(b)  Moderate knee or ankle disability; or 
(c)  Slight knee or ankle disability.
      
Attention is invited to an October 2005 Radiologic Examination Report which notes the impression of: "Osteoarthritis of the patellofemoral joint main knee joint and suspiciously in the tibiofibular joint," and a December 2005 treatment note which reflects reported joint instability of the tibia/ fibula.  
 
The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  After the above is complete, readjudicate the Veteran's claim for an increased rating for his service-connected right knee disability.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


